                                                                                  3/27/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE BRANDR GROUP,

                               Plaintiff,
                                                           1:19−cv−000974 (ALC)
                    −against−

 THE PORT AUTHORITY OF NEW YORK                            ORDER
 AND NEW JERSEY, JANE & JOHN DOE,
 AND ABC CORP.,

                               Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        Pursuant to the Court’s Opinion and Order dated March 26, 2020, Plaintiff was granted

leave to amend its Complaint. Plaintiff shall file an amended complaint on or before May 8,

2020.

SO ORDERED.
Dated:   March 27, 2020
         New York, New York                  ____________________________________
                                                   ANDREW L. CARTER, JR.
                                                   United States District Judge




                                               1
